Case 7:18-cV-03045-L|\/|S Document 40 Filed 12/17/18 Page 1 of 3

Reprcsenting Managemcnt Exclusively in Workplace LaW and Related Litigation

 

manson l_awis P.c, ALHAN‘:, m GREENWLLE, se MoNMoun-r column NJ mtn<;i-r, Nc _
- s 44 30ch E,nadway uncommon NM mireai), er MoiuusrowN, NJ minn c:rn:l so
a c ks 0 n 1 § _...- g § 14th mm ATL.ANTA, cA noNoLuLu, m» Nisw emma LA mcHMOND, va l
l ® white maine New york mem .\.Usrm, "rx HoUsroN, Tx NEW Yoiu<, m sAcRAMENTe, cA =
’ nnrmolm, MD :NDIANAPons, m Nom=or.l<, vA sAr.'r LAKE crrY. ur -
Te' 914 872‘8°6° mMB~JGHAM, AL JAcKsoanLE, FL QMAI-m, Na sAN olsch ca
Fw< 914 946-1216 nosrcN, MA mm cm manion emma column ca sAN ramc:sco, ca
wmv.]acksonlewis.com CH!C.~.GO, lL LAS vEGAs, Nv oRI.ANDO, FL sAN §uAN, 1111
crNCu~xNAn, on L<)Nc lsr_ANe, NY PHlLAnELFHiA, m sEA~rmz, wit
cinvsr_mr), on i.os ANGF_LES, ca rnesmx, Az sr. Louis, Mo
nALLAs, ix MA:)HON, wi Prr'isBURC-:H, wl TAM?A, 1=1.
DAYroN, on naming 'n\t ronnmi), en wAstNcroN, ne keeton
DENVER, co Mm~u, FL ronrsMourn, NH winn Pi_m~zs, NY
namcrr, Mt Ma,WAUKz-:r~;, wl racvu)mcr, iu
came mms, m marcus MN
‘1h.mugh an affiliation with ]ackson Lewis P.C., a Law Curpuratiun

 

Decernber 17, 2018

VIA ECF (With cogrtesv copy by e-mail)
(ChambersNYSDSmith@nvsd.uscourts.gov)
Hon. Lisa l\/largaret Srnitli
United States Magistrate Judge
United States District Court,
Southern District ofNeW Yorl<
300 Quarropas Street
White Plains, NY 10601

 

Re: Bermudez et al. V. Pondtield Restaurant Ccrp. et al.
Case No.: 7:18~cv~03045- LMS

Dear Magistrate Judge Srnith:

We represent the Defendants in the above-referenced matter This letter is
respectfully submitted in follow up to the status teleccnference held on December ll, 2018, and
in further support cf Plaintiffs’ letter (Doc. No. 37) jointly requesting approval of the Parties’
Arnended Negotiated Settlernent Agreement (Doc. No. 37, EX. A) (“the Agreernent”).

During the December ll, 20l8 status teleconference, Your Honor expressed some
hesitation regarding Whether the parties’ Agreement, Which contains the Parties’ mutual releases
of claims, may be approved upon review consistent With Clieeks v. Freeport Pancake House,
luncm.,, 796 F.Bd 199 (2d Cir. 20l5). The Parties’ arms-length agreement to mutually Waive all
claims potentially related to their respective employment relationships, Which ended prior to the
filing ofthe instant action, is not a basis tc Withhold approval upon the Court’s fairness revieW.

ln dicta in Cheeks, the Second Circuit questioned (but did not bar) the validity of
FLSA settlement agreement containing confidentiality provisions, general releases, or excessive
attorneys’ fees. 796 F.Bd at 206. Wliile some district courts have questioned overly broad or
non~mutual releases in the context of Cheeks revieW, a mutual general release in a non~class
FLSA settlement is not inconsistent With the remedial purpose of the FLSA. @ Romero v.
Fluff N Fold Laundrv Servs. LLC, No. 15 Civ. 9535 (HBP), 2018 U.S. Dist. LEXIS 96929, at
*8-9 (S.D.N.Y. June 8, 2018) (Pitman, l\/l..l.); Souza v. 65 St. Marl<s Bistrc, Nc. lS~CV~OBZ'/'
(.TLC), 2015 U.S. Dist. LEXIS 151l44, at *5~6 (S.D.N.Y. Nov. 6, 2015) (Cctt, M..l.) (approving

Case 7:18-cV-03045-L|\/|S Document 40 Filed 12/17/18 Page 2 of 3

Hon. Lisa Margaret Smith
United States Magistrate ludge
Decernber 17, 2018

Page 2

 

jackson|

broad general reiease in non-class FLSA settlement on condition that release be mutual); Cionca
v. lnteractive Realtv1 LLC, No. lS-CV-05123 (BCM), 2016 U.S. Dist. LEXIS 77372, at *9-11
(S.D.N.Y. lime 10, 2016) (Moses, M.J.) (observing, where the plaintiff is no longer an employee
of the defendants, reducing the potential danger the release was obtained through improper
pressure, “a general release of the kind proposed in this case makes sense, in order to bring
closure to both sides, and the Court finds it to be fair and reasonabie.”). The mutual releases of
the Parties in this matter should be approved.

In this matter, the Parties reiined the definitions of the respective “Releasors” and
“Releasees” to reach Plaintiffs (and anyone who may bring employment-related claims on behalf
of Plaintiffs), and Defendants (and those Whom Plaintiffs may allege have been their respective
employers under the law). (Doc. No. 37, EX. A, 111 1(a) and (b)). Specifically, the respective
relevant portions of the mutual release provisions state as foilows:

By Plaz'nrijjfs' ~

After consultation with counsel, each Plaintiff knowingly
and voluntarily releases and forever discharges Defendants
and all other Releasees of and from any and all claims of
any kind which may be asserted or raised as a result of each
Plaintiff’ s employment relationship or alleged employment
relationship with Defendants (including claims under the
Fair Labor Standards Act), known or unknown, that he had
or may have based upon any conduct occurring up to and
including the date he executes this Agreement, including,
but not limited to, any alleged violation of: . . . .

(Doc. No. 37, Ex. A, 1[ 2(d)) (emphasis added).
By Dej%ndants -

Defendants knowingly and voluntarily release and forever
discharge Plaintiffs of and from any and all ciaims, whether
known and/or unknown, they have or may have against
Plaintiffs based upon any conduct occurring up to and
including the date of execution of this Agreernent.
Defendants further release and forever discharge all
Releasors of and from any and all claims, known and
unknown, they may have against Releasors up to and
including the date of execution of this Agreement based on
any conduct in connection with Plaintiffs’ employment
and/or alleged employment with Defendants.

(Doc. No. 37, EX. A, if 3(f)).

Case 7:18-cV-O3O45-L|\/|S Document 40 Filed 12/17/18 Page 3 of 3

Hon. Lisa Margaret Smith
United States Magistrate Judge
December 17, 2018

Page 3

 

jacksonE

District courts have repeatedly issued Orders approving similar and more broadly
Worded release provisions in non-class FLSA settlements §mee e.g., Fraticelii v. Super Realty
l\/lanagement LLC, No. 18 CV 397 (GBD), Doc. No. 47 (S.D.N.Y. luly 9, 2018);, Williams v.
Planet Hoilywood (Broadwav) LLC, No. 17 CV 4878 (RSW), Doc. No. 15 (S.D.N.Y. May 15,
2018); Lujuan v. J'PG LLC, No. 18 CV 916 (KBF), Doc. No. 21 (S.D.N.Y. Junc 6, 2018);
Bejarano v. All Pro Home and Health Care Service. lnc., No. 15 CV 5906 (ALC), Doc. No. 39
(S.D.N.Y. luly 13, 2016).

For the reasons above, and for the reasons put forth in Plaintiffs’ letter dated
November 30, 2018 (Doc. No. 37), the Parties jointly and respectfully request that the Amended
Negotiated Settlement Agreement be approved and that the matter be dismissed with prejudicel

We appreciate the Court’s courtesies in this matter.

Respectfully submitted,
JACKSON LEWIS P.C.

%%§§nnhnw

Jonathan M. Kozak

cc: Counselsfor Plaim‘ijjfs' (via ECF and e-rnail)

